Citation Nr: 1525444	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-25 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to March 25, 1991, for the grant of service connection for coronary artery disease. 

2.  Entitlement to an evaluation in excess of 30 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from March 1971 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2011 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the September 2011 rating decision, the RO granted entitlement to service connection for coronary artery disease (CAD), with a 10 percent evaluation effective August 1, 1999, and a 30 percent evaluation effective February 2, 2006.  In the August 2013 rating decision, the RO effectuated a 30 percent evaluation throughout the relevant period, assigning the effective date of March 25, 1991, for the grant of service connection.  Because the maximum benefit was not granted, the matter is relevant to the present appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Board notes that the Veteran's attorney has requested that the Veteran be assigned a total disability evaluation based upon individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, a review of the record shows that the Veteran has been awarded a TDIU effective November 30, 1990.  Accordingly, the Board need take no action on this matter.

The issue of entitlement to an evaluation in excess of 30 percent for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On December 3, 1990, the Veteran filed a claim reasonably construed as a claim for service connection of ischemic heart disease.  No prior correspondence can reasonably be construed as a claim for service connection for ischemic heart disease.

2.  Ischemic heart disease manifested prior to March 25, 1991.


CONCLUSION OF LAW

The criteria for an effective date of December 3, 1990, but no earlier, for the grant of service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Veteran's claim for service connection for ischemic heart disease was granted, and a disability rating was assigned.  He then appealed the downstream issue of entitlement to an earlier effective date of service connection for ischemic heart disease.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the law with regard to this issue.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  The issue of entitlement to an effective date earlier than March 25, 1991, for the award of service connection for ischemic heart disease has been adequately developed.  38 U.S.C.A. §§ 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.

The Veteran seeks an effective date prior to March 25, 1991, for the grant of service connection for CAD.  Generally, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i) (emphasis added).

The RO has liberally construed a December 3, 1990, claim as marking the date of the Veteran's claim for service connection of CAD, under the rules applicable to determining effective dates in cases such as this where the award is based upon a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2014) (listing ischemic heart disease as a disease that shall be service-connected even though there is no record of such disease during service for certain veterans, including those who were exposed to herbicide agents during service in the Republic of Vietnam).  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  

Although the effective date of the liberalizing law at issue is August 31, 2010, effective dates of certain awards of service connection are governed pursuant to the orders of a United States district court in the class-action case arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. § 3.816(b)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Id.  Thus, under the Nehmer effective date provisions implicated in this case, because the Veteran's claim has been liberally construed as filed on December 3, 1990, the Board must analyze if there was any claim pending prior to this date, as well as whether ischemic heart disease had manifested prior to March 25, 1991.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Prior to the December 3, 1990, claim, there is no evidence of record indicating any intent to apply for compensation for ischemic heart disease.  The record discloses that in June 1972 that the Veteran filed claims for service connection of a stomach wound, a back condition, venereal disease, stomach trouble, bladder trouble and a nervous condition.  This marks the Veteran's first claim, which he filed shortly after his discharge.  Following this claim, there is no communication from the Veteran pertaining to ischemic heart disease, and no evidence in conjunction with any communication indicates any intent to seek benefits for ischemic heart disease.  Service connection for ischemic heart disease was not previously denied by VA in any rating decision.  Moreover, there is no indication that the Veteran had ischemic heart disease when he filed his June 1972 claim.  Thus, December 3, 1990, is the earliest that it can be said a claim was pending.  
Nevertheless, the Board notes that an effective date prior to March 25, 1991, could be established if the evidence indicated that ischemic heart disease had manifested prior thereto.  Along these lines, the Board notes that the AOJ has utilized private medical records from St. Mary's Hospital submitted in conjunction with the December 3, 1990, claim to assign March 25, 1991, as the effective date.  These records mark the earliest evidence of record relating to the Veteran's heart.  

Resolving any doubt in the Veteran's favor, the Board concludes that December 3, 1990, is the proper effective date of the grant of service connection for CAD.   A review of the records from St. Mary's discloses that on March 25, 1991, the Veteran sought treatment at this facility for complaints of palpations and chest discomfort.  The records note cardiac assessments, including premature ventricular contractions and a possible small fixed apical infarct.  However, they particularly document that CAD was ruled out after admission and examination.  See June 17, 1991, ECG.  Nevertheless, the records indicate that the Veteran may have had an old myocardial infarction sometime prior to March 25, 1991.  As defined by 38 C.F.R. § 3.309(e), ischemic heart disease includes, but is not limited to, acute, sub-acute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  Thus, December 3, 1990, is the proper effective date for the grant of service connection for CAD.  


ORDER

Entitlement to an earlier effective date of December 3, 1990, but no earlier, for the award of service connection of coronary artery disease is granted.



REMAND

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The Veteran seeks an evaluation in excess of 30 percent for CAD.  He was last afforded a VA examination in January 2012, which indicated a METs level of 7.  However, the report does not adequately discuss the extent of dyspnea, fatigue, angina, dizziness or syncope.  Nor does it consider a Disability Benefits Questionnaire (DBQ) authored by a private physician (Dr. D.N.L.) dated in May 2011, which indicates a lower METs level.  Accordingly, the examination must be returned.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current level of severity of his service-connected coronary artery disease.  The claims file must be made available to the examiner in conjunction with the examination.

The examiner should provide a review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to his cardiac disability.  In particular, the examiner must assess the severity of the Veteran's service-connected cardiac disability, and include a discussion of the associated symptoms, including, but not limited to, dyspnea, fatigue, angina, dizziness, syncope, left ventricular dysfunction, and/or congestive heart failure, if any.  If evidence of congestive heart failure is found, the examiner is asked to discuss the frequency and severity of this condition (i.e., chronic or acute (if acute, how many times in the past year)).  The examiner is also asked to discuss the Veteran's heart workload in terms of ejection fraction and METs.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be provided.  The examiner should discuss the May 2011 DBQ from Dr. D.N.L.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed should be provided. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


